DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS) filed on March 4, 2021 has been received and fully considered.
Priority
	Applicant’s claim to priority from foreign application JP2020-037275 filed on March 4, 2021 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (US 6457542 B1) in view of Kinuta (US 20140120387 A1).
Regarding claim 1, Hosono teaches a battery pack which is placed below a floor panel of a vehicle (figure 1b), comprising: a battery (element 11 “the second battery” taught in figure 1a); a case for accommodating the battery (while this reference does not explicitly teach a battery case, an individual having ordinary skill in the art would understand a battery to include a battery case in order to protect the batteries from the environment).
However, Hosono does not teach a pressure release mechanism for releasing pressure inside the case, wherein the pressure release mechanism includes, a communication member which has one end and the other end and where the one end is connected to the case, and a gas discharge unit connected to the other end of the communication member and having a labyrinth structure.
Kinuta teaches a pressure release mechanism for releasing pressure inside the case (element 1 “a safety vent” taught in at least figures 1, 2a, 2b, and 13), wherein the pressure release mechanism includes, a communication member which has one end and the other end and where the one end is connected to the case (taught in annotated figure 15 attached below), and a gas discharge unit connected to the other end of the communication member and having a labyrinth structure (taught by elements 4, 32, 33, 34, 35, 36, 37, 813, and 815 in figure 15). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the pressure release mechanism of Kinuta onto the battery case of Hosono. One of ordinary skill in the art would have been motivated to make this modification in order to safely release pressure inside the battery case.

    PNG
    media_image1.png
    745
    894
    media_image1.png
    Greyscale

Regarding claim 2, Hosono in view of Kinuta teaches the battery pack of claim 1 as set forth in the obviousness rejection above.
Hosono further teaches that the floor panel includes, a floor portion covering an upper surface of the battery pack (taught in annotated figure 1b attached below), a bent portion which bends from the floor portion (taught in annotated figure 1b), and a vertical wall portion extending upward from the bent portion (taught in annotated figure 1b).
However, Hosono does not teach that the one end of the communication member is connected to a case rear surface of the case, and the other end of the communication member is arranged so as to face upward and behind the case rear surface.
Kinuta teaches that the one end of the communication member is connected to a case rear surface of the case (taught at least in figure 13), and the other end of the communication member is arranged so as to face upward and behind the case rear surface (taught at least in figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the communication member of Kinuta onto a rear surface of the battery case of Hosono. One of ordinary skill in the art would have been motivated to make this modification because releasing hot gas out the back makes it less likely that the gas will heat the battery case after emission.

    PNG
    media_image2.png
    333
    783
    media_image2.png
    Greyscale

Regarding claim 3, Hosono in view of Kinuta teaches the battery pack of claim 2 as set forth in the obviousness rejection above.
Hosono does not teach that a gas discharge port of the gas discharge unit is provided in a lower part of the gas discharge unit (taught at least in figure 15).
Kinuta teaches that a gas discharge port (element 33 “a gas release hole”) of the gas discharge unit is provided in a lower part of the gas discharge unit.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the gas discharge port of Kinuta onto the battery case of Hosono. One of ordinary skill in the art would have been motivated to make this modification because this lower gas discharge port allows the one-way valve of Kinuta to function.
Regarding claim 4, Hosono in view of Kinuta teaches the battery pack of claim 2 as set forth in the obviousness rejection above.
Hosono teaches that the battery pack is arranged in front of a fuel tank of the vehicle. Figures 1a and 1b teach positions of the battery (element 11 of figure 1a) and the fuel tank (element 17 of figure 1b). While their positions relative to one another are not directly taught, they are indirectly taught through their relative positions to other elements, particularly the air inlet (element 21). The air inlet is taught as “located closely above the fuel tank” (column 4 lines 35-36 and figure 1b). The air inlet is also taught to be approximately centered above the fuel tank in the vehicle front-rear direction (figure 1b). The front surface of the battery pack is taught to be approximately as far to the front as the air inlet in the front-rear direction (figure 1a). Therefore, some portion of the battery pack is taught in front of some portion of the fuel tank, meaning the battery pack is arranged in front of the fuel tank.
However, Hosono does not teach that a part of the communication member is arranged on a side of the fuel tank.
Kinuta teaches that a part of the communication member is arranged on a side of the battery case (taught at least in figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the communication member of Kinuta onto the battery case of Hosono. One of ordinary skill in the art would have been motivated to make this modification in order to release pressure from gases generated inside the battery case. 
Because Hosono teaches the battery case to the side of the fuel tank (figures 1a and 1b), and Kinuta teaches the communication member on a side of the battery case, a combination of the battery case of Hosono and the communication member of Kinuta teaches the communication member to the side of the fuel tank.
Regarding claim 5, Hosono in view of Kinuta teaches the battery pack of claim 1 as set forth in the obviousness rejection above.
Hosono does not teach that the communication member is provided with a metal mesh member so as to block a gas path.
Kinuta teaches that the communication member is provided with a metal mesh member so as to block a gas path (element 37 “a porous metallic foil body” taught at least in figure 15 and paragraph 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the metal mesh member of Kinuta onto the battery case of Hosono. One of ordinary skill in the art would have been motivated to make this modification in order to protect “the gas permeated membrane 4 and the vent 3 from external contamination and from damage due to external mechanical shock” (Kinuta paragraph 58). 
Regarding claim 6, Hosono in view of Kinuta teaches the battery pack of claim 4 as set forth in the obviousness rejection above.
Hosono teaches the battery pack arranged between a silencer (element 19 “a silencer” taught in figure 1a) provided in the exhaust pipe and the fuel tank in a vehicle width direction. Figure 1a in conjunction with figure 1b teaches an arrangement in the vehicle width direction of the fuel tank, then the battery pack, then the silencer. To show this more clearly, below is annotated figure 1a which includes the fuel tank taught in figure 1b and labels the vehicle width direction. 
However, Hosono does not teach a communication member arranged between the silencer and the fuel tank in the vehicle width direction.
Kinuta teaches a communication member attached to the battery pack (taught in at least figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the communication member of Kinuta onto the battery pack of Hosono. One of ordinary skill in the art would have been motivated to make this modification in order to release pressure from gases generated inside the battery pack.
Because Kinuta teaches the communication member connected to the battery pack, and Hosono teaches the battery pack arranged between the silencer and the fuel tank in the vehicle width direction, Hosono in view of Kinuta teaches the communication member arranged between the silencer and the fuel tank in the vehicle width direction.

    PNG
    media_image3.png
    446
    838
    media_image3.png
    Greyscale


	Conclusion
	The following is prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure.
	US 20110011654 A1 teaches an arrangement where a battery pack is between a silencer and a fuel tank in the vehicle width direction.
	US 20190084395 A1 teaches an arrangement where a battery pack is between a silencer and a fuel tank in the vehicle width direction.
	US 20190225110 A1 teaches an arrangement where a battery pack is between a silencer and a fuel tank in the vehicle width direction at least in figure 4.
	US 20220158294 A1 teaches a battery pressure release mechanism including a labyrinth structure.
	US 20070040418 A1 teaches a floor panel with a bent portion and a vertical wall extending from the bent portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618